Gane 4-43-cv-2977-BLe Becumentita Filed 88/349 Rage 4 af 4

Pros ka uer> Proskauer Rose LLP Eleven Times Square New York, NY 10036-8299

Robert J. Cleary

 

 

 

 

 

 

 

August 2, 2019 — Member of the Firm

USBC SDNY d +1,212.969.3340
/ f 212.969.2900

By ECF DOCUMENT ricleary@proskauer.com
wien . k ‘

Hon, Denise L, Cote BLE CTRONICALLY PILED | | ee

Daniel Patrick Moynihan | IAGO #h eee |

United States Courthouse OATH FILED. @falov7a 7 |}

500 Pearl St. [loom AACN | [

New York, NY 10007-1312 ies

Re: Securities and Exchange Commission v. Longfin Corp. et al., case 1:18-cv-02977-
DLC: Letter Motion for Extension of Time

Dear Judge Cote:

I represent Venkata S. Meenavalli in the above-captioned matter, and I am writing to request a
second extension of time to respond to the SEC’s motion for entry of default judgment (Dt. 98),
which was originally due on July 5, 2019. On July 2, 2019, Your Honor granted my first request
for an extension to August 5, 2019. I am now requesting a two-month extension to October 7,
2019.

I have been engaged in productive settlement discussions with the SEC staff in an effort to reach
a global resolution of this case and SEC v. Longfin Corp., et al., 1:19-cv-05296-DLC,
Nonetheless, the SEC has refused to consent to any extension to respond in this matter unless I
agree to accept service of the SEC’s 2019 Complaint on Mr. Meenavalli’s behalf. I am not
currently in a position to agree to accept such service.

The requested additional time to negotiate a global settlement is likely to save Mr. Meenavalli,
the SEC, and this Court from wasting limited resources further litigating these matters. For that
reason, I am requesting that Your Honor extend Mr. Meenavalli’s time to respond to the SEC’s
motion for entry of default judgment to October 7, 2019.

Respectfully submitted,
/s/ Robert J. Cleary

Robert J. Cleary

cc: Adam B. Gottlieb, Esq. by ECF
Samantha M. Williams, Esq. by ECF
Stephan J. Schlegelmilch, Esq. by ECF
Robert G. Heim, Esq. by ECF

 

Beijing }| Boca Raton [| Boston { Chicago | Hong Kong | London {Los Angeles | New Crleans | New York | Newark | Paris | Sao Paulo | Washington, DC

 

 
